 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5

 6        UNITED STATES OF AMERICA,

 7                                   Plaintiff,
                                                              C17-668 TSZ
 8                v.
                                                              MINUTE ORDER
 9        KOMRON M. ALLAHYARI, et al.,

                                     Defendants.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
             (1)    Plaintiff United States of America and Defendant Komron M. Allahyari are
13   DIRECTED, on or before February 6, 2020, to file a list of witnesses to be called,
     indicating how long each will testify, and exhibits to be offered at the February 11, 2020,
14   evidentiary hearing. On or before February 6, 2020, each party shall also provide two
     sets of exhibits, appropriately tabbed and bound in three-ring binders. Plaintiff’s exhibits
15   shall be numbered consecutively beginning with 1; Defendant’s exhibits shall be
     numbered consecutively beginning with the next multiple of 100 after Plaintiff’s last
16   exhibit. For example, if Plaintiff’s last exhibit is numbered 159, then Defendant’s
     exhibits shall begin with the number 200. Counsel shall coordinate with Gail Glass at
17   (206) 370-8522 concerning the delivery of exhibit notebooks.

            (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
18
     record.
19          Dated this 30th day of January, 2020.
20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
